Citation Nr: 1418128	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left hip disorder.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran has been variously diagnosed as having depression, anxiety, and PTSD.  The Veteran's psychiatric claim is not limited solely to a nervous disorder and must be developed more generally as a claim for an acquired psychiatric disorder, particularly in light of the lack of medical evidence in the claims file that addresses the nature of his variously diagnosed acquired psychiatric disorders.  Thus, the claim is broadly recharacterized as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2011 the Veteran requested a hearing at his local RO, which does not appear to have been conducted.  He is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  

In an August 2013 rating decision the RO denied entitlement to service connection for a lung disorder and granted service connection for diabetes.  The Veteran submitted a timely notice of disagreement in September 2013 and requested an informal telephone hearing.  The RO has not issued a statement of the case on this claim or scheduled the hearing.  On remand, this should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Clarify if the Veteran disagrees as to both issues decided in the August 2013 rating decision.  After completing this, provide the Veteran a statement of the case on the issue(s) and schedule an informal telephone hearing.  Advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should the claim be returned to the Board for further appellate consideration.  

2.  Schedule the Veteran for a hearing at his local RO, or schedule a video hearing, at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



